

Exhibit 10.1


2016 DIRECTOR COMPENSATION SUMMARY


Summary
 
Annual
Retainer2
Restricted Stock Grant3
Non-Employee Board Member


$90,000




$140,000


Committee Chair


$30,000


 
Non-Executive Chairman


$170,000




$290,000







Actual Amounts by Director




Director Name
Annual Retainer ($)2
Restricted Stock Grant ($)3
Mr. Ralph B. Levy
Non-Executive Chairman1


135,000


215,000
Mr. David C. Bushnell4
105,000
140,000
Mr. James L. Gibbons1, 4
142,500
215,000
Mr. Brian G. J. Gray
90,000
140,000
William F. Hagerty IV
90,000
140,000
Ms. Jean D. Hamilton
90,000
140,000
Mr. Henry Klehm, III5
120,000
140,000
Mr. Anthony M. Santomero6
120,000
140,000
Mr. Nicholas L. Trivisonno
45,000
140,000
Mr. Edward J. Zore
90,000
140,000
Carol P. Sanders7
45,000
140,000

Expenses: Reimbursement of all expenses incurred in connection with service on
the Board, including expenses relating to attending training relating to Board
duties, industry education, and related matters. Educational expenses of less
than $5,000 per occurrence may be incurred without prior approval; larger
expenses should be approved by the Chairman before being incurred. The
Chairman’s expenses are subject to the separate policies applicable to the
Chairman.
Use of Corporate Plane: Personal use of the corporate plane is generally not
permitted. Space permitting, directors may bring spouses along on business
trips, principally trips to Bermuda. Since there is no marginal cost to the
Company, no fee is charged, although the IRS rules require an income imputation
for such use.
Notes
1.
Mr. Levy’s and Mr. Gibbon’s retainers and restricted stock grants in respect of
service as non-Executive Chair have been prorated to reflect that Mr. Levy will
serve as Non-Executive Chair through the 2016 Annual General Meeting of
Shareholders, after which Mr. Gibbons will become the Non-Executive Chair.

2.
Cash payment made in conjunction with first Board meeting of the year.





--------------------------------------------------------------------------------





3.
A grant of shares of restricted stock valued in the amounts shown, vesting in
each case ratably over a three-year period. Value of restricted stock will be
the closing stock price, computed pursuant to the Company’s usual methodology
(i.e., with reference to closing market prices, without regard to discount for
illiquidity/forfeiture risk).

4.
The Chair of the Audit Committee receives in respect of 2016 $30,000 as a
retainer in addition to the Annual Cash Retainer of a regular non-employee
member of the Board. In respect of 2016 the retainer has been divided pro-rata
between Mr. Gibbons and Mr. Bushnell, as Mr. Gibbons is expected to serve as
Audit Committee Chair through the 2016 Annual General Meeting of Shareholders,
after which Mr. Bushnell will become the Audit Committee Chair.

5.
The Chair of the Compensation, Governance Committee and Nominating Committee
receives in respect of 2016 $30,000 as a retainer in addition to the Annual Cash
Retainer of a regular non-employee member of the Board.

6.
The Chair of the Investment and Risk Management Committee receives in respect of
2016 $30,000 as a retainer in addition to the Annual Cash Retainer of a regular
non-employee member of the Board.

7.
Ms. Sanders’s cash retainer would be expected to be paid in conjunction with her
anticipated election at the 2016 Annual General Meeting of Shareholders. Her
equity award would be issued on the next date on which awards are issued by the
Company under its equity grant practices, with Ms. Sanders’s vesting to be the
same date as other director grants made in the 2016 cycle.





CONFIRMED:


/s/ Henry Klehm III____________________________________________
Henry Klehm III
Chair, Compensation, Corporate Governance and Nominating Committee






NOTICED:




/s/ Stephen H. Weinstein________________________________________
Stephen H. Weinstein
Senior Vice President and Corporate Secretary






